J-A29022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ELLIOTT GREENLEAF, P.C.                  :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RICHARD DEMARCO                          :
                                          :
                    Appellant             :   No. 1543 EDA 2018

               Appeal from the Order Entered May 23, 2018
   In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): 2018-0557

BEFORE:    OTT, J., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY DUBOW, J.:                          FILED JANUARY 22, 2019

      Appellant, Richard DeMarco, appeals from the May 23, 2018 Order

entered in the Montgomery County Court of Common Pleas granting Elliott

Greenleaf, P.C.’s (“Appellee law firm”) “Motion Pursuant to Pa.R.C.P. [No.]

213.1 for Coordination, Stay and Transfer of [Appellant’s] Overlapping and

Duplicative Philadelphia County Action.” After careful review, we affirm on the

basis of the trial court’s July 2, 2018 Pa.R.A.P. 1925(a) Opinion.

      Underlying this appeal is a dispute between a lawyer and his former law

firm over who is entitled to a referral fee. The facts and procedural history

are as follows. Appellee law firm has its headquarters in Montgomery County.

Appellant is a lawyer who worked for Appellee from 2012 to December 2016.

      During the time Appellee law firm employed him, Appellant obtained a

client who had suffered a catastrophic injury in Philadelphia County. Appellee

law firm and the client entered into a written fee agreement at Appellee law


____________________________________
* Former Justice specially assigned to the Superior Court.
J-A29022-18



firm’s office in Montgomery County.            Appellant is not a party to the fee

agreement.

        Appellee law firm ultimately referred this client’s personal injury case to

Saltz Mongeluzzi Barrett & Bendesky, P.C. (“Referral Counsel”). On August 6,

2014, Appellee law firm and Referral Counsel entered into a written referral

agreement (“Referral Agreement”) in which Referral Counsel agreed to pay

Appellee law firm a percentage of any counsel fees that Referral Counsel

recovered in Philadelphia County on behalf of the client. Appellant is not a

party to the Referral Agreement.

        Appellee law firm and Referral Counsel negotiated the terms of the

Referral Agreement in Appellee law firm’s Montgomery County office.            The

Referral Agreement between Appellee law firm and Referral Counsel underlies

the instant litigation.

        On April 25, 2018, Referral Counsel advised Appellee law firm that the

personal injury case had settled and confirmed the amount of the referral fee.

        On April 27 2018, Appellant filed a praecipe for writ of summons in

Philadelphia County indicating his intent to initiate a lawsuit against Appellee

law firm seeking payment of the referral fee generated by Referral Counsel in

the personal injury action in Philadelphia County.1            On May 1, 2018,

Appellant’s counsel notified Appellee law firm via email of Appellant’s writ.




____________________________________________


1   See DeMarco v. Elliott Greenleaf, P.C., April Term, 2018 No. 004064.

                                           -2-
J-A29022-18



       That same day, Appellee law firm initiated the instant declaratory

judgment action in Montgomery County seeking a determination that it is

entitled to the referral fee. Appellee law firm served its Complaint on Appellant

on May 2, 2018.

       Also on May 2, 2018, Appellant filed his own declaratory judgment

Complaint in Philadelphia County.2

       That same day, Appellee law firm filed a “Motion Pursuant to Pa.R.C.P.

[No.] 213.1 for Coordination, Stay and Transfer of [Appellant’s] Overlapping

and Duplicative Philadelphia County Action.”3 Appellant filed an Objection to

this Motion on May 11, 2018.            Replies and Sur-replies from both parties

followed.4




____________________________________________


2 Appellant alleged in the Complaint that, prior to his leaving Appellee law firm
at the end of December 2016, the Philadelphia County personal injury client
terminated Appellee law firm and expressly retained Appellant individually to
continue litigating her case when he left Appellee law firm to practice law
separately. See Complaint, 5/2/18, at ¶ 10. He also alleged that he continued
to work on that case separately to the present time. Id. at ¶ 11.

3  When duplicative cases are filed in the same county a court may
“consolidate” them for joint consideration. See Pa.R.C.P. No. 213(a). When
duplicative cases are filed in different counties, the court “coordinates” them
for disposition. See Pa.R.C.P. No. 213.1(a).

4 Additionally, on May 14, 2018, Appellant filed Preliminary Objections to the
Appellee law firm’s Complaint on the basis of, inter alia, improper venue. The
trial court did not rule on Appellant’s Preliminary Objections prior to Appellant
taking this appeal.

                                           -3-
J-A29022-18



     On May 23, 2018, the Montgomery County Court of Common Pleas

granted Appellee law firm’s Motion coordinating the Montgomery County and

Philadelphia county actions in Montgomery County.

     This timely appeal followed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

     Appellant raises the following issues on appeal:

     1. Whether the [t]rial [c]ourt erred in consolidating the
     Philadelphia action, DeMarco v. Elliott Greenleaf, P.C., No.
     180404064, in Montgomery County where: (a) the Philadelphia
     action was first filed; (b) [Appellee law firm] was terminated as
     counsel in the underlying personal injury case; (c) the victim in
     the underlying personal injury action lives in Philadelphia and is
     seriously injured; (d) the matter may be more conveniently
     litigated in Philadelphia; (e) Philadelphia retains a stronger
     interest in the adjudication of a referral fee dispute in a
     Philadelphia case; (f) litigating the matter in Philadelphia reduces
     the possibility of contradictory rulings; (g) the likelihood of early
     resolution is greater by keeping the matter in Philadelphia; and
     (h) an open Philadelphia [o]rphans[’] [c]ourt matter is relevant to
     the instant case[?]


     2. Whether the [t]rial court erred in consolidating the Philadelphia
     action, DeMarco v. Elliott Greenleaf, P.C., No. 180404064, in
     Montgomery County where: (a) venue does not lie against
     [Appellant] in Montgomery County because the victim in the
     underlying personal injury action giving rise to this fee dispute
     lives in Philadelphia; (b) the accident in the underlying personal
     injury action occurred and was litigated wholly in Philadelphia; (c)
     [Appellant] worked in the Philadelphia office of [Appellee law firm]
     when he originated the underlying personal injury action; (d)
     [Referral Counsel] for the underlying personal injury action [ ] is
     headquartered in Philadelphia and litigated the underlying case
     out of Philadelphia; (e) the [Fee Agreement] between the personal
     injury plaintiff and [Referral Counsel] was made in Philadelphia;
     (f) the alleged [Referral Agreement] between [Appellee law firm]
     and [Referral Counsel] was made in Philadelphia; (g) [Appellant]
     resides in Philadelphia; and (h) a Philadelphia County[o]rphans’

                                     -4-
J-A29022-18


      [c]ourt matter concerning the settlement in the underlying
      personal injury action is (or will be) currently pending and directly
      relevant to the case[?]

Appellant’s Brief at 5-6 (reordered for ease of disposition).

      In his first issue, Appellant claims the trial court abused its discretion in

coordinating the Philadelphia and Montgomery County actions in Montgomery

County.

      Our standard of review for an order of coordination is whether the trial

court abused its discretion. Pa. Mfrs.’ Ass’n Ins. Co. v. Pa. State Univ.,

63 A.3d 792, 794 (Pa. Super. 2013).         The following principles guide our

review.

      Where the record provides a sufficient basis to justify the order of
      coordination, no abuse of discretion exists. Whether we would
      have reached the same conclusion is immaterial. In exercising its
      discretion, the trial court should receive guidance not only from
      the enumerated [Pennsylvania Rule of Civil Procedure 213.1(c)]
      criteria … but also from the explanatory comment to Rule
      213.1(c), which explains that the ultimate determination that the
      court must make is whether coordination is “a fair and efficient
      method of adjudicating the controversy.”

Washington v. FedEx Ground Package Sys. Inc., 995 A.2d 1271, 1277

(Pa. Super. 2010) (citations omitted).

      Further, Rule 213.1 provides, in part, as follows.

      Rule 213.1 Coordination of Actions in Different Counties

      (a) In actions pending in different counties which involve a
      common question of law or fact or which arise from the same
      transaction or occurrence, any party, with notice to all other
      parties, may file a motion requesting the court in which a
      complaint was first filed to order coordination of the actions. Any
      party may file an answer to the motion and the court may hold a
      hearing.

                                      -5-
J-A29022-18


                                         …

      (c) In determining whether to order coordination and which
      location is appropriate for the coordinated proceedings, the court
      shall consider, among other matters:

         (1) whether the common question of fact or law is
         predominating and significant to the litigation;

         (2) the convenience of the parties, witnesses and counsel;

         (3) whether coordination will result in unreasonable delay
         or expense to a party or otherwise prejudice a party in an
         action which would be subject to coordination;

         (4) the efficient utilization of judicial facilities and personnel
         and the just and efficient conduct of the actions;

         (5) the disadvantages of duplicative and inconsistent
         rulings, orders or judgments;

         (6) the likelihood of settlement of the actions without further
         litigation should coordination be denied

      (d) If the court orders that actions shall be coordinated, it may

         (1) stay any or all of the proceedings in any action subject
         to the order, or

         (2) transfer any or all further proceedings in the actions to
         the court or courts in which any of the actions is pending,
         or

         (3) make any other appropriate order.
                                    …

Pa.R.C.P. No. 213.1(a), (c)-(d).

      In particular, Appellant alleges that the “manifest weight of the relevant

Rule 213.1 factors [] all favor coordination in Philadelphia.” Appellant’s Brief

at 19.   In particular, Appellant claims that the following factors militate in

favor of coordinating the actions in Philadelphia County: (1) the Philadelphia

County action was the first-filed and this factor should be determinative; (2)



                                       -6-
J-A29022-18



Referral Counsel has submitted an application in Philadelphia County for

approval of the settlement and attorney’s fees in the personal injury action;

(3) forum shopping motivated Appellee law firm to file its action in

Montgomery County; (4) Montgomery County is an inconvenient forum for the

parties, counsel, and witnesses, including the plaintiff in the underlying

personal injury action; (5) Philadelphia County has a primary and fundamental

interest in the conduct of the underlying personal injury action and any

litigation arising out of the fee generated therein; and (6) keeping the

litigation in Philadelphia County avoids the disadvantages of duplicative and

inconsistent rulings. Id. at 19-22.

      In considering whether to coordinate these actions in Montgomery

County, the trial court noted that the parties both sought coordination. Thus,

it concluded, that factors one, three, four, and five are irrelevant to

determining which county is more proper.        Trial Ct. Op., 7/2/18, at 5.

Following its analysis of Appellant’s argument and the remaining two Rule

213.1(c) factors—the convenience of the parties, witnesses, and counsel, and

the likelihood of settlement—the court concluded that coordination of the

parties’ nearly identical actions was appropriate in Montgomery County. The

Honorable Garrett D. Page has authored a comprehensive, thorough, and well-

reasoned Opinion in addressing the application of the Rule 213.1(c) factors.

After a careful review of the parties’ arguments and the record, we adopt this

trial court’s Opinion as our own and conclude that the court did not abuse its

discretion in ordering coordination of the parties’ action in Montgomery

                                      -7-
J-A29022-18



County. See id. at 5-7 (concluding that: (1) the location of the plaintiff in the

underlying Philadelphia County personal injury action is irrelevant to the

parties’ dispute over the referral fee; (2) there is no longer a risk of

contradictory rulings as the court coordinated the cases; (3) the Montgomery

County court is just as capable of receiving and respecting rulings of the

Philadelphia orphans’ court, which is holding in escrow the proceeds of the

personal injury settlement, as a Philadelphia County Court of Common Pleas

judge would be; (4) there is no reason to believe that the possibility of

settlement is increased by keeping the           matter   in Philadelphia; (5)

Montgomery County has a greater interest than Philadelphia County in

enforcing agreements entered into within this county; (6)           on balance,

Montgomery County is more convenient for the parties, witnesses, and

counsel). Accordingly, we affirm.5

       Order affirmed.




____________________________________________


5 To the extent that Appellant presents to this Court a challenge to the trial
court’s determination that venue is proper in Montgomery County, we note
that, generally, orders sustaining the venue of the matter are not immediately
appealable. See Pa.R.A.P. 311(b) (explaining that a party may appeal an
order sustaining venue only if “the plaintiff, petitioner or other party
benefitting from the order files of record within ten days after the entry of the
order an election that the order shall be deemed final” or “the court states in
the order that a substantial issue of venue or jurisdiction is presented.”).
Because neither of the enumerated exceptions to the general rule are present
in the instant case, Appellant’s attempt to appeal from the determination that
venue is proper in Montgomery County is premature. We, thus, decline to
address it.

                                           -8-
J-A29022-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/19




                          -9-
                                                                              Circulated
                                                  Received 7/19/2018 4:19:27 PM  Superior12/18/2018 02:52
                                                                                          Court Eastern   PM
                                                                                                        District


                                                      Fil�/2018 4:19:27 PM Superior Court Eastern District
                                                                                         1543 EDA 2018
                                                              "t(

IN THE COURT OF COMMON PLEAS OF MO                       2018-08557-0028 71212018 3:44 PM # 11850040
                                                         Rcpl#Z3429198 Fee$0.00 Opinion
                         CIVIL DIVI�                     Main (Public)
                                                         MonlCo Prothonotary




ELLIOTT GREENLEAF, P.C.                                             LOWER COURT DOCKET:
                                                                            NO. 2018-08557

                      v.
                                                                                        1543 EDA 2018
RICHARD DEMARCO


                                           OPINION

Page, J.                                                                                  July 2, 2018

       Defendant appeals from this Court's Order granting Coordination, Stay and Transfer

pursuant to Pa. R.C.P. 213.1 on May 22, 2018. For the reasons set forth below, Defendant's

appeal is without merit. Therefore, any claim of error on the part of this Court should be

dismissed and the ruling should be affirmed.

                           FACTS AND PROCEDURAL HISTORY

       In this case, an action for declaratory judgment was filed in Montgomery County on May

I, 2018. See Docket Entry Seq. 0. On May 2, 2018, a "Motion Pursuant to Pa.R.C.P. 213.1 for

Coordination, Stay and Transfer of Defendant's Overlapping and Duplicative Philadelphia

County Action" was filed. See Docket Entry Seq. I. Thereafter, an Objection was filed on May

11, 2018 by Defendant, a Reply Memorandum of Law was filed by Plaintiff on May 15, 2018, a

Sur-Reply was filed on May 17, 2018, and a Sur-Sur-Reply was filed on May 22, 2018. See

Docket Entry Seq. 3, 6, 11, 13. This Court's Order granting Coordination, Stay, and Transfer was

docketed on May 23, 2018. See Docket Entry Seq. 14.

       The declaratory judgment action arises out of a Referral Fee arrangement between Elliott

Greenleaf and another law firm. Elliott Greenleaf is headquartered in Montgomery County.
Elliott Greenleaf entered a written fee agreement with their client at their office in Montgomery

County. See Motion Pursuant to Pa.R.C.P. 213.1 for Coordination, Stay and Transfer of

Defendant's Overlapping and Duplicative Philadelphia County Action ,r 3. The Fee agreement is

between the firm and the client, not between the Defendant and the client. Id. at       ,r,r 4-6.   It was

determined that it was in the client's best interest to refer the case to Saltz Mongeluzzi, Barrett &

Bendesky PC. Id. at    ,r 7.   Thereafter, on August 6, 2014, Referral Counsel confirmed in writing

that it would pay Elliott Greenleaf a percentage of any legal fees which were recovered. Id. This

negotiation occurred in the Montgomery County offices. Id. Thereafter, the Defendant left Elliott

Greenleaf. Id. at ,r 12.

        Elliott Greenleaf was advised on April 25, 2018 by Referral Counsel that the case had

settled, and confirmed the amount of the referral fee. Id. at ,r 16. A copy of the referral agreement

was included. Id. Subsequently, Defendant asserted that he was entitled to the referral fee. Elliott

Greenleaf filed their declaratory judgment action in Montgomery County on May 1, 2018, and

served it on May 2, 2018 following discussions with Defendant's counsel. Id. at               ,r    18-20.

Defendant filed an overlapping complaint in Philadelphia County on May 2, 2018. Id. at               ,r 21.
Defendant had filed a writ of summons in April of 2018, which was unknown to Elliott

Greenleaf before May 1, 2018. Id. at     ,r 21   Fn. 2. Both complaints seek declaratory judgment that

the respective party is entitled to the referral fee at issue.

        On May 24, 2018, the Defendant filed a timely Notice of Appeal.

                                                  ISSUES

        Defendant's Concise Statement, received in chambers on June 26, 2018, raises the

following issues:

    1. Whether the Court erred in consolidating the Philadelphia case, DeMarco v. Elliot
       Greenleaf LLC, No. 180404064, in Montgomery County where venue does not lie against


                                                      2
       DeMarco in Montgomery County because the victim in the underlying personal injury
       action lives in Philadelphia, the accident in the underlying personal injury action occurred
       and was litigated wholly in Philadelphia, DeMarco worked in the Philadelphia office of
       Elliott Greenleaf when he originated the underlying personal injury action, litigation co-
       counsel for the underlying personal injury action (Saltz Mongeluzzi) is headquartered in
       Philadelphia and litigated the underlying case out of Philadelphia, the agreement between
       the personal injury plaintiff in the underlying case was made in Philadelphia, the alleged
       agreement between Elliot Greenleaf and Saltz Mongeluzzi was made in Philadelphia,
       DeMarco resides in Philadelphia, and an open Philadelphia Orphan's Court matter is
       relevant to the case.
    2. Whether the Court erred in consolidating the Philadelphia case DeMarco v. Elliot
       Greenleaf LLC, No. 180404064, in Montgomery County where the Philadelphia action
       was first filed, Elliot Greenleaf was terminated as counsel in the underlying personal
       injury case, the victim in the underlying personal injury action lives in Philadelphia and is
       seriously injured, the matter may be more conveniently litigated in Philadelphia,
       Philadelphia retains a stronger interest in the adjudication of a referral fee dispute in a
       Philadelphia case, litigating the matter in Philadelphia reduces the possibility of
       contradictory rulings, the likelihood of settlement is greater by keeping the matter in
       Philadelphia, and an open Philadelphia Orphan's Court matter is relevant to the case.

                                           ANALYSIS

    I.     Venue

    First, the Defendant challenges venue as improper. He claims venue does not lie in

Montgomery County. The Defendant then goes on to list numerous connections he claims this

action has with Philadelphia County and lists facts about the underlying action. That is irrelevant.

Venue can be proper in more than one place. The only question is whether venue also lies in

Montgomery County. Initially, Defendant has Preliminary Objections pending in Montgomery

County challenging venue which have not been decided. This Court also did not explicitly rule

on venue. However, because venue must be proper in Montgomery County for this Court to

coordinate the cases, this Court will address the propriety of venue in Montgomery County.

   "An action against an individual may be brought in and only in a county in which [ ... ] the

cause of action arose or where a transaction or occurrence took place out of which the cause of

action arose."Pa.R.C.P. No. 1006 (a) (1). Further, the Pennsylvania Superior Court has held that



                                                 3
"in the absence of an agreement to the contrary, 'payment is due at the plaintiffs residence or

place of business, and venue is proper there in a breach of contract action alleging failure to

make payment.' Scarlett v. Mason, 2014 PA Super 76, 89 A.3d 1290, 1293 (Pa. Super. Ct. 2014)

(citing Lucas Enterprises, Inc. v. Paul C. Harman Co., Inc., 273 Pa.Super. 422, 417 A.2d 720

( 1980)) (internal citations omitted). The cause of action at issue alleges the non-payment of a fee.

That payment is due at plaintiffs place of business, in Montgomery County. Thus, venue is

proper in Montgomery County.



    II.    Consolidation

    Defendant also alleges error in this Court's consolidation of the two matters in Montgomery

County. Appellate Courts "review an order coordinating actions for abuse of discretion by the

trial court." Pennsylvania Manufacturers' Association Insurance Co. v. The Pennsylvania State

University, 63 A.3d 792, 794 (Pa.Super.2013). "In deciding whether and where to coordinate

actions, the court must consider the totality of the circumstances, and examine in particular the

factors enumerated in section (c). If the court then decides that coordination is appropriate, it

may do so in any court in which one or more of the actions is pending. The choice of venue, like

the decision to coordinate, is left to the sound discretion of the trial court, and [the Appellate

Courts] will not reverse absent an abuse of that discretion." Wohlsen/Crow v. Pettinato

Associated Contractors & Engineers, Inc., 446 Pa.Super. 215, 220, 666 A.2d 701, 704 (1995).

Pa.R.C.P. 213.1 provides:

   (a) In actions pending in different counties which involve a common question of law or fact
   or which arise from the same transaction or occurrence, any party, with notice to all other
   parties, may file a motion requesting the court in which a complaint was first filed to order
   coordination of the actions. Any party may file an answer to the motion and the court may
   hold a hearing.



                                                 4
    (b) The court in which the complaint was first filed may stay the proceedings in any action
    which is the subject of the motion.
Pa.R.C.P. 213.1 (a)-(b).

    Further, Pa.R.C.P. 213.1 subsection (c) sets forth various factors, which the trial court is to

consider in deciding whether coordination was proper:

    ( 1) whether the common question of fact or law is predominating and significant to the
    litigation;
    (2) the convenience of the parties, witnesses and counsel;
    (3) whether coordination will result in unreasonable delay or expense to a party or otherwise
   prejudice a party in an action which would be subject to coordination;
   ( 4) the efficient utilization of judicial facilities and personnel and the just and efficient
   conduct of the actions;
   (5) the disadvantages of duplicative and inconsistent rulings, orders or judgments;
   (6) the likelihood of settlement of the actions without further litigation should coordination
   be denied.
Pa.R.C.P. 213.l(c).

    Here, both parties sought coordination of the cases. The parties merely disagreed on which

county should coordinate the cases. Therefore, factors one, three, four, and five are not relevant

to determining which county is more proper in this case. Those factors clearly weigh in favor of

coordination where neither party disputes that both the Montgomery County and Philadelphia

County actions are identical causes of action.

   Defendant argues that Philadelphia County is the more proper venue because the victim in

the underlying personal injury case subject to the referral fee is seriously injured and there is a

Philadelphia Orphan's Court matter related to that settlement. These arguments misunderstand

the question before this Court. While it is true that the underlying case arises in Philadelphia, the

question this Court must address is whether the declaratory judgment action regarding the

referral fee is more closely related to Philadelphia or Montgomery County. It is clear to this

Court that the referral fee arose in Montgomery County. Defendant argues that litigating this

matter in Philadelphia will reduce the possibility of contradictory rulings; however, there is no



                                                  5
longer a risk of contradictory rulings. The cases have been coordinated, and no contradictory

rulings will be issued in this case. If Defendant has concerns that the Philadelphia Orphan's

Court rulings will in some way affect this case, this Court is certain that it is just as capable of

respecting the ruling of Philadelphia Orphan's Court as a Philadelphia Court of Common Pleas

Judge would be. This Court is also equally capable of receiving rulings from the Philadelphia

Orphan's Court should that become relevant and necessary to this litigation.

   Further, there is no reason to believe that the possibility of settlement is increased by keeping

the matter in Philadelphia. This Court is available for Settlement Conference if desired by the

parties. There is nothing particular about the Philadelphia Court system that weighs in favor of

transferring the case to Philadelphia County. Nor would the likelihood of settlement have been

increased by denying coordination, which as was mentioned supra, both parties sought.

   Judicial resources are clearly most justly and efficiently used by litigating an identical action

only once. This factor is met by coordination. The main consideration before this Court was the

convenience of parties, witnesses, and counsel, and the appropriate venue. Defendant argues that

Philadelphia has a stronger interest in adjudicating a fee dispute in a Philadelphia case. However,

this Court believes that Montgomery County has a greater interest in enforcing agreements

entered into within this County.

   Finally, this Court gave due consideration to the convenience of parties, witnesses, and

counsel in this litigation. Elliott Greenleaf is entirely based in Montgomery County. The attorney

from Elliott Greenleaf who entered into the Fee Agreement on Elliott Greenleaf' s behalf works

and resides in Montgomery County. Additionally, Saltz Mongeluzzi has an office in

Montgomery County, and Robert J. Mongeluzzi and Larry Bendesky, named partners of the firm

providing the referral fee, reside in Montgomery County. See Reply Memorandum of Law,



                                                 6
affidavit of Colin O'Boyle. While it is true that Defendant DeMarco resides in Philadelphia, in

the balance of the witnesses, and in the totality of the circumstances, it is more convenient to

litigate this case in Montgomery County. After a consideration of the enumerated factors, and the

totality of the circumstances, this Court determined that coordination was proper in Montgomery

County. Thus, this Court did not misapply the law or abuse its discretion, and this claim must

fail.

                                        CONCLUSION

        For all of the aforementioned reasons, this Court's decision and order should be

AFFIRMED.

                                            BY THE COURT:




                                               7